DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 11/1/2021. Claims 1-15 and 17-18 have been amended. Claims 1-18 are currently pending and have been examined.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20170243273 (“Ward”) in view of US Patent Application Number 20080270233 (“Yip”) in view of US Patent Application Publication 20130290102 (“Pham”) in view of US Patent Application Number 20070022011 (“Altberg”).
Claims 1 and 10
As per claims 1 and 10, Ward teaches a system and method for advertisement campaign management utilizing near-field communications, comprising:
an advertisement campaign database ([0064] “database.” And, [0019] “a server comprising . . . a memory module . . . present detailed information of the object from the URL to the mobile user.” And, 
a near-field communication device ([0019] “beacon device”) comprising a plurality of near-field communication enabled elements, wherein each of the plurality of the near-field communication enabled element: ([0019] “a beacon device comprising an embedded processor, a memory module and a communication module.”  And, [0026] “a beacon device comprises a communication module.” And, [0033] “a beacon signal is communicated based on . . . a short range protocol.” And, [0066] “broadcasted to a near range of the beacon device.” Examiner interprets a beacon device that transmits over a short range protocol / near range as a near field communication device.); 
is embedded in or affixed to a kiosk, poster, placard, product or advertisement display ([0019] “beacon device is attached to or placed in or upon an object” where [0021] discloses that “the object comprises one or more of the following: an object for sale, a product, a vehicle, and a piece of clothing.”);
broadcasts a referral link to a mobile device of a user (“[0032] “the beacon device is configured to broadcast/transmit a beacon signal comprising . . . a URL.” Examiner interprets the URL broadcasted by the beacon device as a referral link.), the referral link comprising advertisement identification, location data, and redirection server destination information ([0031] “a URL of a server application.” And, [0004] “acquire and present detailed information of the object from the URL” where the detailed information from the URL includes “a location of the object, a physical address of the object, an advertisement of the object”) wherein the mobile device is enabled to receive near-field communication data ([0003] “a mobile device comprising . . . a mobile application for a mobile user, wherein the mobile application comprises: (1) a communication module configured to receive the beacon signal.”);
a redirection server comprising at least a processor, a memory, and a first plurality of programming instructions stored in the memory and operating on the processor, wherein the programming instructions, when operating on the processor, cause the processor to ([0019] “a server comprising a server processor, a memory module, and an operating system configured to execute machine readable instructions to create the server application.”);
receive a response over a network from the mobile device, the response being based on and associated with the broadcast referral link ([0003] “the mobile application comprises . . . an analysis 
upon receipt of the response from the mobile device ([0005] “listening, by a server, to the mobile application, and, upon receiving the trigger signal, presenting detailed information of the object to the mobile user on the mobile device.” Examiner interprets receipt of the trigger signal as receipt of the response from the mobile device. Examiner notes that trigger signal is a response to the mobile device receiving and analyzing the beacon signal.), create an advertisement ([0005] “listening, by a server, to the mobile application, and, upon receiving the trigger signal, presenting detailed information of the object to the mobile user on the mobile device.” And, [0049] “detailed information comprises . . .  an advertisement of the object.” And, [0038] discloses that the advertisement/notification/detailed information is based on the “need” of the user where [0037] provides “examples of a need of the mobile user compris[ing] one or more desired objects, one or more desired features. . . a location, a neighborhood, and an address.” And, [0066] provides an example advertisement/notification stating “[a] Porsche of your interest is found in the neighborhood” and “a picture linked to the brief information is downloaded and presented along with the message.” Examiner interprets the created and provided advertisement/notification/detailed information as the created advertisement.);
upon receipt of the response from the mobile device, send text message content, the text message content comprising a dialable number, a clickable link or button [0066] “the mobile device presents a notification text message” with an example of “[a] Porsche of your interest is found in the neighborhood.” Additionally, [0066] discloses that “[i]n some case, a picture 613 linked to the brief information is downloaded and presented along with the message 612.” And, see paragraph [0065] and Fig. 6 which discloses an example of a webpage URL the user is instructed to visit for additional details about the advertised product. Further, paragraph [0067] discloses “detect[ing] the mobile user's reactions to the notification. Detection is based on one or more of the following: an action acted on the notification clicking, typing), and a time length of accessing (e.g., reading, watching, listening) the contents of the notification.” And, [0051] “a server application further comprises a transaction module configured to, after the detailed information is presented to the mobile user, allow the mobile user to purchase the object.” See also, Fig. 9 drop down menus which are clickable buttons. And, 0065] and Fig. 6 provide examples of a message with an internet URL. For example, Fig. 6 includes the text “Check out www.abcdefj.com webpage for details about this car.”);  
the messaging server comprising at least a processor, a memory, and a second plurality of programming instructions stored in the memory and operating on the processor, wherein the second programming instructions, when operating on the processor, cause the processor to ([0019] “a server comprising a server processor, a memory module, and an operating system configured to execute machine readable instructions to create the server application.”);
receive the text message content (e.g., [0066] “notification text message”) and recipient data (e.g., [0066] target user interest and user need) from the redirection server wherein the text message content includes a clickable button or link that allows the user to interact with a call to action ([0048] “server application is triggered to deliver detailed information of the object.” And, [0066] discloses “a notification text message” with an example of “[a] Porsche of your interest is found in the neighborhood.” And, [0066] “performs a match between the brief information and a need of the user of the mobile device.” Further, paragraph [0067] discloses “detect[ing] the mobile user's reactions to the notification. Detection is based on one or more of the following: an action acted on the notification (e.g., reading, wiping, sliding, flicking, clicking, typing), and a time length of accessing (e.g., reading, watching, listening) the contents of the notification.” And, [0023] “identifies a match between a need of a mobile user and the beacon's information content.” And, [0051] “a server application further comprises a transaction module configured to, after the detailed information is presented to the mobile user, allow the mobile user to purchase the object.” See also, Fig. 9 drop down menus which are clickable buttons.); 
	upon receipt of the text message content and recipient data, send a text message to the mobile device of the user, the text message data comprising the text message content and the recipient data received from the redirection server (([0066] “the mobile device presents a notification text message” with an example of “[a] Porsche of your interest is found in the neighborhood.” Additionally, [0066] discloses clicking, typing), and a time length of accessing (e.g., reading, watching, listening) the contents of the notification.” And, [0051] “a server application further comprises a transaction module configured to, after the detailed information is presented to the mobile user, allow the mobile user to purchase the object.” See also, Fig. 9 drop down menus).   
Ward teaches receive a response over a network (0005} but does not explicitly teach the following feature taught by Yip: 
the referral link response comprising the user’s phone number ([0058] “phone number”), the location data ([0058] “location”), product identification ([0058] “product/service number associated with the offline content”), and the advertisement identification ([0058] “ad ID.” And, [0058] “the user activity data is transmitted . . . automatically to the ad ecosystem in association with the user information.” Examiner interprets the transmitted user activity data as the referral link response. Further, [0058] teaches that “the user activity data can include . . . product/service number associated with the offline content . . . publisher referral ID, ad ID, content, phone number . . .  location based information can also be determined based on the cellular information obtained from the phone number”).
Ward teaches sending text message content but does not explicitly teach sending text message content to a message server as taught by Yip (Yip [0050] teaches “a messaging application (e.g., . . . SMS, MMS, etc.) can request or receive the user information to automate messaging processes.” And, [0037] “The ad component can provide additional information about of the product (and/or service) to the user in a return message.” Examiner interprets use of an SMS messaging application to send and receive messages as sending and receiving messages through an SMS server. Examiner notes that interpretation is consistent with paragraph [0135] of applicant’s published specification which states “in an embodiment the SMS server 2612 is a component of the adaptive ad campaign management system.”).  

Ward teaches creating and transmitting advertising content to a user upon receipt of the response from the mobile device but does not explicitly teach the following feature taught by Pham: 
create a dynamic advertisement based on data pertaining to the user ([0028] “client sends a request along with its current geo-location and identity to dynamic advertisement server.” And, [0019] “advertisement 210 is an updated of the advertisement 200 when the user gets closer to the business. For example, if the user is between 1000 feet and 500 feet from the business offering the advertisement, advertisement 200 is display on client 140. When the user is within 500 feet from the business, the offer dynamically changes to advertisement 210.” Examiner notes that the dynamic advertisement is created and updated based on the real-time location of the user which examiner interprets as data pertaining to the user.); 
Ward does not explicitly teach but Pham teaches:
insert the dynamic advertisement in the advertisement campaign database ([0017] “the dynamic advertisement system may store user advertisement in the ads database.” And, [0020] “advertisements may be stored in the ads database.”); 
Ward does not explicitly teach but Pham teaches:
serve the dynamic advertisement over the internet to the mobile device ([0016] “Dynamic advertisement system may allow users to access information regarding each place using a client application (e.g., a browser) hosted by . . . mobile device . . . dynamic advertisement system may serve advertisement.”)
Therefore, it would have been obvious to modify the combination of Ward and Yip to include the create a dynamic advertisement based on data pertaining to the user; insert the dynamic advertisement in 
Ward does not explicitly teach but Altberg teaches: 
redirect phone calls to the SMS server ([0068] “the call routing engine includes redirect logic to cause redirection of a telephone call to the number assigned to [the] advertisement.” And, [0169] “a request for the real time communication can be a phone call to a phone number of the system which is assigned to the seller or a message sent to the system (e.g., through a web site, through a VoIP system, through an SMS messaging system.” And [0184] “a telephone number (2405) that can be used to call a server which can identify the seller from the telephone number (2405) dialed and then arrange a telephonic connection between the caller and the seller.” And, [0186] “the system connects/forwards /redirects the call . . . . The system can capture the call activities and determine the number of phone leads generated by the advertisement.”). 
Therefore, it would have been obvious for to modify the combination of Ward, Yip and Pham to include redirect phone calls to the SMS server as taught by Altberg so that the system “can capture the call activities and determine the number of phone leads generated by the advertisement” (Altberg [0186]) allowing the “campaign's effectiveness [to] be measured” which is “of benefit both to the advertiser and to the directory/publisher” (Altberg [0091]). 

Claims 2 and 11
As per claims 2 and 11, Ward does not explicitly teach but Altberg teaches: 
wherein analytics are generated based on phone calls received at the redirection server ([0066] “[t]he activity history logic analyzes the number of calls . . . received in a give time period, for example, the last day/week/month, and will rank [the[ advertisement . . . based on the activity history.” And, [0186] “the system connects/forwards /redirects the call . . . . The system can capture the call activities and determine the number of phone leads generated by the advertisement.”).


Claims 3 and 12
As per claims 3 and 12, Ward further teaches:
wherein the text message is a link to a uniform resource locator on the internet ([0065] and Fig. 6 provide examples of a message with an internet URL. For example, Fig. 6 includes the text “Check out www.abcdefj.com webpage for details about this car.”). 

Claims 4 and 13
As per claims 4 and 13, Ward does not explicitly teach but Altberg teaches: 
wherein analytics are generated based on the interaction with a uniform resource locator delivered over the messaging server ([0169] “a message sent to the system (e.g., through a web site, through a VoIP system, through an SMS messaging system.” And, [0081] “[t]he advertisement does not show the advertiser's complete phone number, but instead contains a hyperlink to reveal the advertiser's phone number, or the remaining portion of the telephone number . . . the advertisement engine monitors the number of click-throughs to reveal the advertiser's number. In one embodiment, it is assumed that each click-through from a demand partner results in a call to the respective advertiser. As a result, in process billing module tracks and/or calculates an amount to credit a demand partner based at least in part on a number of click-throughs to reveal an advertiser's telephone number.”). 
Therefore, it would have been obvious to modify the combination of Ward, Yip, Pham and Altberg to include wherein analytics are generated based on the interaction with a uniform resource locator delivered over the short message service as taught by Altberg so that the system “can capture the call activities and determine the number of phone leads generated by the advertisement” (Altberg [0186]) 

Claims 5 and 14
As per claims 5 and 14, Ward does not explicitly teach but Yip teaches: 
wherein the ad campaign database, the redirection server, and the short message service server are located on separate, distinct computer devices, which are connected over a network ([0065] “a component can be localized on one computer and/or distributed between two or more computers” where “both an application running on a server and the server can be a component.” And, [0068] “distributed computing environments where certain tasks are performed by remote processing devices that are linked through a communications network. In a distributed computing environment, program modules can be located in both local and remote memory storage devices.” And [0085] “the server(s) are operatively connected to one or more server data store(s).” And, [0050] “[a] messaging application (e.g., instant messaging, SMS, MMS, etc.).”). 
Therefore, it would have been obvious to modify the combination of Ward, Yip, Pham and Altberg to include wherein the ad campaign database, redirection server, and short message service are located on separate, distinct computer devices, which are connected over a network as taught by Yip so that “tracking information can be sent to the gateway and advertisement framework for further processing and storing of knowledge about the user's offline behavior patterns and a publisher's performance” which “provides for a centralized and accessible location for merchants and publishers to conduct advertising and content processing” (Yip [0008]). 

Claims 6 and 15
As per claims 6 and 15, Ward further teaches:
wherein a call to action in a text message is a link or button to a web portal for the sale of a product ([0065] and Fig. 6 provide examples of a message with an internet URL. For example, Fig. 6 includes the text “Check out www.abcdefj.com webpage for details about this car.” And, [0051] “a server 

Claim 7
As per claim 7, Ward further teaches:
a mobile application comprising a second plurality of programming instructions stored in a memory of, and operable on a processor of, a computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the computing device to: ([0003] “a mobile device comprising a mobile processor, a memory module, and an operating system configured to execute machine readable instructions to create a mobile application for a mobile user”);
accept user enhanced identity verification ([0050] “a registration mechanism allowing the mobile user to use the server application, a login mechanism allowing the mobile user to use the server application.” Examiner interprets user registration and login of the mobile user via the mobile device as a form of enhanced identify verification.); 
receive advertising data over near-field communications, advertising data comprising customer product preferences, product purchase capabilities, business contact phone number, or other suitable call to action ([0004] “a mobile application comprises: (1) a communication module configured to receive a beacon signal from a beacon device” where “beacon signal compris[es] brief information of the object” where brief information includes advertising data. For example. Paragraph [0065] discloses an example where “The 602 brief information comprises: “1987 PORSCHE. 911 CABRIO. About the car: I bought in October 2013. Check out www.abcdefj.com webpage for details about this car.” Examiner interprets an instruction to visit a webpage for details about the car as an “other suitable call to action.”). 
display advertising data on a screen of the computing device ([0003] “display a message on the mobile device to the mobile user.” And, See [0065] and Fig. 6 for examples of advertising data displayed on the screen of the computer device.). 

Claim 16
As per claim 16, Ward further teaches:
at a mobile phone application ([0003] “a mobile device comprising a mobile processor, a memory module, and an operating system configured to execute machine readable instructions to create a mobile application for a mobile user”):
verifying user identity ([0050] “a registration mechanism allowing the mobile user to use the server application, a login mechanism allowing the mobile user to use the server application.” Examiner interprets user registration and login of the mobile user via the mobile device as a form of enhanced identify verification.); 
receiving advertising data over near-field communications ([0004] “a mobile application comprises: (1) a communication module configured to receive a beacon signal from a beacon device” where “beacon signal compris[es] brief information of the object” where brief information includes advertising data. For example. Paragraph [0065] discloses an example where “The 602 brief information comprises: “1987 PORSCHE. 911 CABRIO. About the car: I bought in October 2013. Check out www.abcdefj.com webpage for details about this car.” Examiner interprets an instruction to visit a webpage for details about the car as an “other suitable call to action.”). 
displaying advertising data on a screen ([0003] “display a message on the mobile device to the mobile user.” And, See [0065] and Fig. 6 for examples of advertising data displayed on the screen of the computer device.). 

s 8-9 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20170243273 (“Ward”) in view of US Patent Application Number 20080270233 (“Yip”) in view of US Patent Application Publication 20130290102 (“Pham”) in view of US Patent Application Number 20070022011 (“Altberg”) as applied to claims 1 and 10 above, and in further view of US Patent Application Number 20200389491 (“Buck”).
Claims 8 and 17
As per claims 8 and 17, Ward does not explicitly teach but Buck teaches: 
wherein the mobile application utilizes authentication exercising behavioral biometrics and artificial intelligence ([0066] “machine learning”) to provide the enhanced identify verification ([0066] “signed sensor readings are used to train a machine learning model according to any machine learning algorithm known in the art. The sensor readings used may include those that provide behavioral biometrics that can be used to verify the identify the user of the device or determine that the current user is not the authorized user of the device. . . . . In this manner, an application or remote service that receives and uses the machine learning model can verify both the authenticity of the model and the data used to train it.).
Therefore, it would have been obvious to modify the combination of Ward, Yip, Pham and Altberg to include wherein the mobile application utilizes authentication exercising behavioral biometrics and artificial intelligence to provide an enhanced identify verification as taught by Buck “in order to protect the security of . . . data on each device” and “balance the need for security with protection of privacy” (Buck [0003]). 

Claims 9 and 18
As per claims 9 and 18, Ward does not explicitly teach but Buck teaches: 
	wherein the mobile application utilizes artificial intelligence image recognition to provide an enhanced identify verification ([0086] “Images of the user of the device may also be captured using the camera , (e.g., a front facing camera facing a same direction as the display of the device .) The method may include performing image analysis , e.g., comparing a current captured image with one or more reference images known to be images of the authenticated user. Step may include using any facial 
Therefore, it would have been obvious to modify the combination of Ward, Yip, Pham and Altberg to include wherein the mobile application utilizes artificial intelligence image recognition to provide an enhanced identify verification as taught by Buck “in order to protect the security of . . . data on each device” and “balance the need for security with protection of privacy” (Buck [0003]). 

Response to Arguments 
35 U.S.C. 103
Applicant's arguments, see pages 13-14 filed 11/01/2021, with respect to the rejection(s) of claims 1-18 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore the rejections have been withdrawn. However, upon further consideration, a new ground of rejection is made in view of in view of Ward, Yip, Pham, and Altberg under 35 U.S.C. 103(a).

35 U.S.C. 112(b)
Applicant has amended the claims to obviate the 35 U.S.C. 112(b) rejections. Therefore, these rejections have been withdrawn.

Claim Objections
Applicant has amended the claims to obviate the claim objections. Therefore, these objections have been withdrawn.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20160117740 (“Linden”) discloses creating customized advertisements for users in a dynamic audience  based on product information and user profile data
US Patent Application Publication Number discloses 20130080242 (“Alhadeff”) discloses “matching advertiser profiles of each of the advertisers with the created dynamic user profiles of the users for enabling the targeting module to target multimedia content to the users based on the matching.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALLAN J WOODWORTH, II/Examiner, Art Unit 3682                                                                                                                                                                                           

/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622